CORRECTED NOTICE OF ALLOWABILITY
CONSIDERATION OF IDS
STATUS OF CLAIMS
	Claims 55-63, 66-77 and 79 were allowed in the allowability notice mailed on 3/16/2022.  
EXAMINER’S COMMENTS
	This corrected notice of allowability provides consideration of Information Disclosure Statements filed on 3/8/2022.  The Information Disclosure Statements were likely filed after the posting of the Notice of Allowance by the examiner, but before its mailing date.  For the purposes of examination, the IDS’s are treated as being filed after the final rejection mailed on 12/17/2021, since they were filed before the mailing date of the Notice of Allowance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 was filed after the mailing date of the final rejection on 12/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The documents provided by the Information Disclosure Statements did not lead to finding new prior art that would teach or motivate the instantly claimed invention.  Therefore, the claims remain allowed. 

Conclusion
	Claims 55-63, 66-77 and 79 remain allowed as in the notice of allowance mailed on 3/16/2022.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/Primary Examiner, Art Unit 1613